DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-20 in the reply filed on November 03, 2020 is acknowledged.  The traversal is on the ground(s) that Species I and II are not mutually exclusive.  Applicant’s arguments are persuasive and the restriction requirement mailed September 16, 2020 is hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesaka et al. (2015/0085292).

Regarding claim 15, Uesaka et al. disclose: an integrated optical waveguide device ([0045]) comprising: an optical waveguide splitter (12) to split an input optical signal (Fig. 10, [0026], ]0027], [0050]-[0052]); and a plurality of integrated periodic optical elements (4x4 MMI coupler 37), each to: receive a respective portion of the input optical signal after splitting of the input optical signal by the optical waveguide splitter, and provide, based on the respective portion of the input optical signal, a respective periodic output optical signal of a plurality of periodic output optical signals, wherein each periodic output optical signal, of the plurality of periodic output optical signals, is phase shifted with respect to other periodic output optical signals of the plurality of periodic output optical signals (light from waveguide 21 and 22 are phased shifted with respect to each other) (Fig. 10, [0026], [0027], [0043], [0045], [0050]-[0053]). 

Regarding claim 16, Uesaka et al. disclose: wherein the optical waveguide splitter includes a 1x2 multimode interference (MMI) coupler (12) and the plurality of integrated periodic optical elements includes an NxN (N≥3) MMI coupler (4x4 MMI coupler 37) (Fig. 10, [0026], [0027], [0043], [0045], [0050]-[0053]). 

Regarding claim 18, Uesaka discloses: wherein the integrated optical waveguide device is included in a wavelength locker. 
Examiner’s note: In accordance with MPEP 2114[R-1], Apparatus and Article Claims — Functional Language: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Therefore, the apparatus of Uesaka discloses the claimed device used in a wavelength locker.

Regarding claim 19, Uesaka discloses: wherein the integrated optical waveguide device is included in a coherent receiver. 
Examiner’s note: In accordance with MPEP 2114[R-1], Apparatus and Article Claims — Functional Language: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Therefore, the apparatus of Uesaka discloses the claimed device used in a coherent receiver.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (2015/0085292) in view of Sugiyama (10,103,809).

Regarding claim 1, Uesaka et al. disclose: an optical waveguide splitter (12) to split an input optical signal (Fig. 10, [0026], ]0027], [0050]-[0052]); a plurality of integrated periodic optical elements (4x4 MMI coupler 37), each to: receive a respective portion of the input optical signal after splitting of the input optical signal by the optical waveguide splitter, and provide, based on the respective portion of the input optical signal, a respective periodic output optical signal of a plurality of periodic output optical signals, wherein each periodic output optical signal, of the plurality of periodic output optical signals, is phase shifted with respect to other periodic output optical signals of the plurality of periodic output optical signals (light from waveguide 21 and 22 are phased shifted with respect to each other) (Fig. 10, [0026], [0027], [0043], [0045], [0050]-[0053]); and a plurality of integrated photodiodes (41, 42, 43) to receive the plurality of periodic output optical signals (Fig. 10, [0026], ]0027], [0043], [0045], [0050]-[0053]). 
Uesaka et al. do not disclose: input optical signal received from a laser; in association with wavelength locking the laser.
Sugiyama discloses: input optical signal received from a laser (SOA 1 and filter 14, laser cavity formed by mirror 111 and mirror 141) (Fig. 4, col 3, lines 22-45); in association with wavelength locking the laser (Fig. 4, col 3, lines 22-45, col 5, lines 28-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uesaka by 

Regarding claim 2, Uesaka as modified discloses: wherein the input optical signal is received from a back side of the laser (front side is the side of reflector 111, back side is opposite to the front side) (Uesaka, Fig. 4, col 3, lines 22-45, col 5, lines 28-45). 

Regarding claim 3, Uesaka as modified discloses: wherein the on-chip wavelength locker and the laser are integrated on a single chip (monolithically integrated on a compound semiconductor substrate) (Uesaka, Fig. 10, [0026], [0027], [0043], [0045], [0050]-[0053]). 

Regarding claim 5, Uesaka as modified discloses: wherein a first output port of the 1x2 MMI coupler is coupled to a first input port of the NxN MMI coupler via a first waveguide, and a second output port of the 1x2 MMI coupler is coupled to a second input port of the NxN MMI coupler via a second waveguide, wherein a length of the second waveguide is greater than a length of the first waveguide (length of waveguides 21 and 22 are different, length of waveguide 22 is longer) (Uesaka, Fig. 10, [0026], [0027], [0043], [0045], [0050]-[0053]). 

Regarding claim 6, Uesaka as modified discloses: wherein the second input port of the NxN MMI coupler is not a symmetrically equivalent port of the first input port of the of the NxN MMI coupler (asymmetrical coupling is inherently present for 4x4 MMI to provide a group of phase-shifted periodic output optical signals) (Uesaka, Fig. 10, [0050]-[0053]). 

Regarding claim 7, Uesaka as modified discloses: wherein the NxN MMI coupler is a 3x3 MMI coupler, a 4x4 MMI coupler, or a 5x5 MMI coupler (4x4 MMI coupler) (Uesaka, Fig. 10, [0026], [0027], [0043], [0045], [0050]-[0053]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (2015/0085292) in view of Sugiyama (10,103,809) and Konishi et al. (2014/0334775).

Regarding claim 4, Uesaka as modified discloses: wherein the optical waveguide splitter includes a 1x2 multimode interference (MMI) coupler (12), the plurality of integrated periodic optical elements includes an NxN (N≥2) MMI coupler (4x4 MMI coupler 37), and the plurality of integrated photodiodes (41, 42, 43) (Uesaka, Fig. 10, [0026], [0027], [0043], [0045], [0050]-[0053]). 
Uesaka as modified do not disclose: N photodiodes. 
Konishi et al. disclose: MMI coupler with four photodiodes (Fig. 1, [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uesaka as modified by coupling four photodiodes to the output of the 4x4 MMI coupler in order to use the output from the photodiodes to lock the wavelength of the laser device.

Claims 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (2015/0085292) in view of Sugiyama (10,103,809), Jeong (2012/0237154), Konishi et al. (2014/0334775) and Matsui et al. (2009/0041073).

Regarding claim 8, Uesaka as modified discloses: wherein the optical waveguide splitter includes a 1xM (M≥2) waveguide splitter (12) (Fig. 10, [0026], ]0027], [0050]-[0052]), the plurality of integrated 
Uesaka as modified do not disclose: the plurality of integrated periodic optical elements includes M integrated periodic optical elements, M pairs of integrated photodiodes; wherein one of the M integrated periodic optical elements includes a 2x2 waveguide coupler and a mirror structure, and wherein one of the M pairs of integrated photodiodes includes a reflection-sensing photodiode and a transmission-sensing photodiode. 
Jeong discloses: the plurality of integrated periodic optical elements includes M integrated periodic optical elements (111, 112, 121, 122, M=4), wherein one of the M integrated periodic optical elements includes a 2x2 waveguide coupler (each of 111, 112, 121 and 122 are 2x2 waveguide couplers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uesaka as modified by forming the 4x4 MMI coupler using four 2x2 waveguide coupler as disclosed by Jeong because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a laser device coupled to a 4x4 MMI coupler and photodiodes, the overall device is used to lock the wavelength of the laser.
Uesaka as modified does not disclose: M pairs of integrated photodiodes; and a mirror structure; and wherein one of the M pairs of integrated photodiodes includes a reflection-sensing photodiode and a transmission-sensing photodiode.
Konishi et al. disclose: MMI coupler with four photodiodes (Fig. 1, [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uesaka as modified by coupling four photodiodes to the output of the 4x4 MMI coupler in order to use the output from the photodiodes to lock the wavelength of the laser device.
Uesaka as modified does not disclose: a mirror structure; and wherein one of the M pairs of integrated photodiodes includes a reflection-sensing photodiode and a transmission-sensing photodiode.
Matsui et al. disclose: waveguide coupler coupled to mirror structure (sampled gratings) (Fig. 3, [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uesaka as modified by coupling gratings to the 2x2 waveguide couplers in order to reflect a portion of light outputted from the waveguide couplers. The device as modified discloses: wherein one of the M pairs of integrated photodiodes includes a reflection-sensing photodiode and a transmission-sensing photodiode.

Regarding claim 9, Uesaka as modified discloses: wherein the mirror structure includes at least one sampled grating, distributed Bragg reflector (SGDBR) mirror (Matsui, Fig. 3, [0033]). 
Uesaka as modified does not explicitly disclose: a 2-burst sampled grating mirror.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a wavelength locking device comprising a laser, MMI couplers and SGDBR mirrors with a number of periods Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the number of periods for the SGDBR mirrors by routine experimentation.

Regarding claim 10, Uesaka as modified discloses: further comprising an offset heater (60) to asymmetrically heat the mirror structure included in the one of the M integrated periodic optical elements in association with phase shifting a periodic output optical signal (heaters coupled to sampled 

Regarding claim 11, Uesaka as modified do not disclose: further comprising a temperature sensor to measure a temperature of the on-chip wavelength locker. 
The examiner takes official notice that a temperature sensor to measure a temperature of the on-chip wavelength locker was well known in the art before the time of filing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uesaka as modified by adding a temperature sensor to the on chip wavelength locker in order to monitor the temperature of the wavelength locker.

Regarding claim 13, Uesaka as modified discloses: wherein the mirror structure includes a mirror coupled to the transmission-sensing photodiode (grating coupled to 2x2 coupler 121), wherein an output port of the 1xM waveguide splitter is coupled to a first port (left input port) of the 2x2 waveguide coupler (121), wherein the mirror is coupled to a second port (upper output port) of the 2x2 waveguide coupler (121), and wherein the reflection-sensing photodiode is coupled to a third port (lower output port) of the 2x2 waveguide coupler (see the rejection of claim 8). 

Regarding claim 14, Uesaka as modified discloses: wherein the mirror structure, included in the one of the M integrated periodic optical elements, is to introduce a phase shift in a particular periodic output optical signal of the plurality of periodic output optical signals (heaters 60 coupled to sampled gratings will phase shift the output optical signal when used to alter the temperature of the sampled gratings) (Matsui, [0039]).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (2015/0085292) in view of Jeong (2012/0237154) and Matsui et al. (2009/0041073).

Regarding claim 17, Uesaka as modified discloses: wherein the optical waveguide splitter includes a 1xM (M≥2) (1x2 splitter 12) waveguide splitter (Fig. 10, [0026], ]0027], [0050]-[0052]).
Uesaka as modified do not disclose: the plurality of integrated periodic optical elements includes M integrated periodic optical elements, wherein one of the M integrated periodic optical elements includes a 2x2 waveguide coupler and a mirror structure.
Jeong discloses: the plurality of integrated periodic optical elements includes M integrated periodic optical elements (111, 112, 121, 122, M=4), wherein one of the M integrated periodic optical elements includes a 2x2 waveguide coupler (each of 111, 112, 121 and 122 are 2x2 waveguide couplers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uesaka as modified by forming the 4x4 MMI coupler using four 2x2 waveguide coupler as disclosed by Jeong because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a laser device coupled to a 4x4 MMI coupler and photodiodes, the overall device is used to lock the wavelength of the laser.
Uesaka as modified do not disclose: a mirror structure.
Matsui et al. disclose: waveguide coupler coupled to mirror structure (sampled gratings) (Fig. 3, [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uesaka as modified by coupling gratings to the 2x2 waveguide couplers in order to reflect a portion of light outputted from the waveguide couplers. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (2015/0085292) in view of Konishi et al. (2014/0334775).

Regarding claim 20, Uesaka et al. disclose: an optical waveguide splitter (12) to split an input optical signal (Fig. 10, [0026], ]0027], [0050]-[0052]); a plurality of integrated periodic optical elements (4x4 MMI coupler 37), each to: receive a respective portion of the input optical signal after splitting of the input optical signal by the optical waveguide splitter, and provide, based on the respective portion of the input optical signal, a respective periodic output optical signal of a plurality of periodic output optical signals, wherein each periodic output optical signal, of the plurality of periodic output optical signals, is phase shifted with respect to other periodic output optical signals of the plurality of periodic output optical signals (light from waveguide 21 and 22 are phased shifted with respect to each other) (Fig. 10, [0026], [0027], [0043], [0045], [0050]-[0053]); and a plurality of photodiodes (41, 42, 43) to receive the plurality of periodic output optical signals (Fig. 10, [0026], ]0027], [0043], [0045], [0050]-[0053]); wherein one of: the optical waveguide splitter includes a 1x2 multimode interference (MMI) coupler (12), the plurality of integrated periodic optical elements includes an NxN (N≥3) MMI coupler (Fig. 10, [0026], ]0027], [0043], [0045], [0050]-[0053]).
Uesaka et al. do not disclose: the plurality of photodiodes includes N photodiodes, or the optical waveguide splitter includes a 1xM (M≥2) waveguide splitter, the plurality of integrated periodic optical elements includes M integrated periodic optical elements, and the plurality of photodiodes includes M pairs of photodiodes, wherein one of the M integrated periodic optical elements includes a 2x2 waveguide coupler and a mirror structure, and wherein one of the M pairs of photodiodes includes a reflection-sensing photodiode and a transmission-sensing photodiode.
Konishi et al. disclose: MMI coupler with four photodiodes (Fig. 1, [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the mirror structure includes a first mirror and a second mirror, each coupled to the transmission-sensing photodiode, wherein an output port of the 1xM waveguide splitter is coupled to a first port of the 2x2 waveguide coupler, wherein the first mirror is coupled to a second port of the 2x2 waveguide coupler, wherein the second mirror is coupled to a third port of the 2x2 waveguide coupler, and wherein the reflection-sensing photodiode is coupled to a fourth port of the 2x2 waveguide coupler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828